Appeal by defendant from a judgment of the County Court, Suffolk County, rendered August 4, 1970, convicting him of grand larceny in the second degree, upon a jury verdict, and sentencing him to a five-year period of probation. By a prior decision of this court, reargument of this appeal was ordered on the issue of the weight of the credible evidence (People v. Wisti, 38 A D 2d 727). Upon reargument, judgment reversed and new trial granted. In our opinion, the interests of justice require reversal and a new trial. Hopkins, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.